Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 04/07/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-15, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Nho et al (US 2014/0155457).
Wlaschin discloses an oral moisturizing composition that also decolonized mammalian oral tissue (e.g., composition that contacted oral tissue), see title and [abstract]. Wlaschin, teaches that a significant segment of the population suffers from xerostomia (dry mouth) and as such, it is extremely important that oral treatment regiments address both the reduction of microorganisms (plaque removal and reduction 
While Wlaschin teaches use of thickeners, humectants and excipients as discussed above, Wlaschin does not specifically disclose ethyl cellulose, as recited in claim 1.
Nho disclosed [abstract] compositions for providing an increased oral moisturizing effect and moisture persistency. Said compositions were effective against xerostomia. Nho’s composition comprised [0061] ethyl cellulose as an excipient, wherein the kind and contents of excipients were easily determined by one of ordinary skill in the art. 
Since Wlaschin discloses excipients, generally, it would have been obvious to one of ordinary skill in the art to include ethyl cellulose within Wlaschin, as taught by Nho. In the instant case, it is obvious to select ethyl cellulose for incorporation into a composition, based on its recognized suitability for its intended use as an excipient, as taught by Nho [abstract and 0061]. Furthermore, Since Wlaschin teaches use of thickeners, it would be 
Claim 1 recites 5-70 % plant based oil; 35-95 % aqueous phase; 0.1-7.5 % surfactant; 0.05-3 % viscosity modifier; pH of 4.5-9.5. Wlaschin disclosed edible vegetable oils in an amount of at least 30 %; significant amounts of water (e.g., at least 20 wt. %; e.g., 87.8 % water disclosed in the example formulations of Table 3); nonionic surfactants, generally, (0.1 to 10 wt. % disclosed at [col 28, lines 30-38]); 1.6 % xanthan gum (e.g., polymeric viscosity modifier) [Table 3, Example Formulation # 1]; pH of 3-8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. Wlaschin discloses use of fumed silica, see [col 31, line 56]. Wlaschin discloses use of oils, including olive, cottonseed, peanut, corn, sesame, safflower, soybean oils, and the like, see [col 32, lines 54-57] natural. Further, at Table 2, Wlaschin discloses coconut oil as a comparative example of an ingredient found in commercially available oral moisturizers. Wlaschin discloses sweeteners, see [col 17, line 3]. Wlaschin discloses use of aloe vera, see [Table 1]. Wlaschin disclosed enhancer components, including sugar, at not greater than 20 % [col 25, line 38 to col 26, line, 3]. Wlaschin does not disclose a quaternary antimicrobial compound as a required ingredient. Wlaschin discloses a viscosity of at least 10,000 or in excess of 50,000 cps, see [col 11, lines 41-49]. Wlaschin discloses a physically stable compositions at 25 º C, see [col 17, lines 23-27]. Wlaschin taught excipients at increasing amounts (e.g., Wlaschin disclosed excipients at 0.5-2 % at Tables 12-16). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Nho et al (US PG pub. 2014/0155457) and further in view of Barth et al (US PG pub.2007/0154411A1).
Although Wlaschin discloses nonionic surfactants, generally, as discussed above, Wlaschin does not specifically disclose a polyglycerol ester surfactant, as recited in claim 3.
Barth discloses [abstract and title] oral and dental care products comprising [0074] polyglycerol esters as exemplary nonionic surfactants, wherein said surfactants assisted the cleaning effect of the composition.
Since Wlaschin discloses nonionic surfactants, generally, it would have been prima facie obvious to one of ordinary skill in the art to include polyglycerol ester surfactants within Wlaschin, as taught by Barth. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select a polyglycerol ester surfactant for incorporation into a composition, based on its recognized suitability for its intended use as a nonionic surfactant, as taught by Barth [Barth, at abstract, title and 0074].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wlaschin et al (USP 8,460,689), in view of Nho et al (US 2014/0155457) and further in view of Hunter et al (USP 6,159,459).
Wlaschin generally discloses [col 33, line 49] lubricants. 
Wlaschin does not specifically disclose that the composition increased lubricity or lubriciousness, as recited in claim 20.
 Hunter’s composition [col 2, lines 13-23 and at lines 31-37] had rheological properties that were as close to the properties of natural salivary secretion as possible. Said composition exhibited improved lubricity, thereby providing long-term relief from the symptoms of xerostomia or dry mouth. Since Wlaschin generally disclosed lubricants, it would have been prima facie obvious to one of ordinary skill in the art to include Hunter’s lubricant within Wlaschin. An ordinarily skilled artisan would have been motivated because Wlaschin disclosed that a significant segment of the population suffer from xerostomia, and that it is extremely important to address the reduction of xerostomia (previously discussed). Further, Hunter’s composition had rheological properties that were as close to the properties of natural salivary secretion as possible. Said compositions exhibited improved lubricity, thereby providing long-term relief from the symptoms of xerostomia or dry mouth. 
Applicant argues that an artisan would not look to an excipient to stabilize an oil in water emulsion of Wlaschin and use ethyl cellulose. 

Applicant further argues that the affidavit of Katie Wlaschin, a co-inventor of the present disclosure and a co-inventor of the cited Wlaschin disclosure, is submitted herewith. The affidavit details, in depth, the synergistic nature of the particular combination of components for producing compositions having properties of increased stability, lubricity, hydration retention, sprayability, and wash-off resistance, which are all properties conducive to formulating a suitable product to effectively treat xerostomia. Katie Wlaschin explicitly states that it was not obvious to her, and would not have been obvious to other artisans, that the particular combination of components presently claimed, including ethyl cellulose, would have afforded an oil-in-water emulsion having the aforementioned set of properties. Even if a person of ordinary skill, for some reason, was motivated to include ethyl cellulose in oil-in-water emulsion systems, there is nothing in the Wlaschin disclosure that would motivate said person to do so with any expectation of achieving the set of properties captured by the compositions of the present claims.
.
Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-15 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/226,122, in view of Wlaschin et al (USP 8,460,689), and further in view of Nho et al (US 2014/0155457).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The copending claims recite all of the features instantly recited for the composition except for viscosity modifiers, and except for a surfactant. The instant claims require viscosity modifiers, as ethyl cellulose. Further, the claims require surfactants, and such ingredients are not recited by the copending claims.

Wlaschin does not specifically disclose ethyl cellulose.
Nho discloses [abstract] compositions for providing an increased oral moisturizing effect and moisture persistency. Said compositions comprised [0061] ethyl cellulose.
It would have been obvious to include nonionic surfactants and viscosity modifiers, including the viscosity modifier ethyl cellulose, within the copending formulation, as taught by Wlaschin and Nho. An ordinarily skilled artisan would have been motivated to include ingredients with an increased moisturizing effect. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-15 and 17-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 10-17, 19-20 and 24-32 of copending Application No. 16/196872. 
Although the claims at issue are not identical, they are not patentably distinct from each other. The instant claims recite a composition comprising: from 5 wt-% to 70 wt-% of one or more plant based oils based on the total weight of the composition; from 35 wt-% to 95 wt-% of an aqueous phase based on the total weight of the composition; from 0.1 wt-% to 7.5 wt-% total of one or more surfactants, based on the total weight of the composition, wherein the one or more surfactants are selected from the group consisting of ethylene oxide/propylene oxide (EO/PO) free, nonionic surfactants; from 0.05 wt % to 
The copending claims recite a method of affecting the effects of xerostomia, dry mouth, or both, the method comprising: contacting an oral tissue with a composition comprising; from 5 wt-% to 30 wt-% of one or more plant based oils based on the total weight of the composition; from 70 wt-% to 95 wt-% of an aqueous phase based on the total weight of the composition; from 0.1 wt-% to 5 wt-% total of one or more surfactants, based on the total weight of the composition, wherein the one or more surfactants are selected from the group consisting of (i) ethylene oxide/propylene oxide (EO/PO) free, nonionic surfactants, (ii) a surfactant of formula I:
HOCH2-(CHOH)n-CH2NR1R2 (I)
wherein R1 and R2 are independently selected from the group consisting of a hydrogen atom, an alkyl group, C(0)R3, and S02R4; with R3 and R4 being independently selected from the group consisting of an alkyl group, an aryl group, and an aralkyl group; wherein n is an integer from about 2 to about 5; and (iii) combinations of surfactants from surfactant group (i) and surfactant group (ii); from 0.1% wt % to 2 wt-% total of one or more viscosity modifiers, based on the total weight of the composition, wherein the viscosity modifier comprises ethyl cellulose; wherein the composition has a pH from 4.5 to 9.5, the composition is an oil in water (o/w) emulsion, and the composition is edible. The copending method of affecting the effects of xerostomia reads on the instant method and the composition comprising plant based oils, surfactants, aqueous phase and 
Applicant traverses the rejections in view of the lack of indication of allowable subject matter. The rejections are therefore maintained pending submission of terminal disclaimers. 
Action is final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.

/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612